Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 28, 1978, convicting him of robbery in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motions to dismiss the indictment for failure to prosecute (see CPL 30.30, subd 1). Case remitted to Criminal Term for a hearing on the motions to dismiss (see CPL 30.30, 210.20, 210.45) and appeal held in abeyance in the interim. Criminal Term is to file its report with all convenient speed. It is undisputed that almost 15 months ensued between the filing of a complaint in the Criminal Court in November, 1976, and the commencement of defendant’s trial in February, 1978. However, on this record the court cannot satisfactorily determine to which party the various delays are attributable. Accordingly, a hearing on this issue is required. We pass on no *780other issues raised on this appeal. O’Connor, J. P., Rabin, Gulotta and Margett, JJ., concur.